Exhibit 10.13

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo”) has previously approved the annual base
salaries of Yahoo’s principal executive officer, principal financial officer,
and the other executive officers who were named in the Summary Compensation
Table of the Company’s Proxy Statement filed with the SEC on June 9, 2008 and
who are currently employed by the Company (together, the “Named Executive
Officers”). The following table shows the current annual base salary for 2009
for each of the Named Executive Officers:

 

Name and Principal Position

   Salary ($)  

Carol Bartz

Chief Executive Officer

   1,000,000  

Jerry Yang

Chief Yahoo

   1  

Susan Decker

President

   815,000 (1)

Blake Jorgensen

Chief Financial Officer

   500,000 (2)

Michael J. Callahan

Executive Vice President, General Counsel

and Secretary

   420,000  

Michael L. Murray

Senior Vice President, Finance and Chief Accounting Officer

   375,000  

 

(1)    On January 13, 2009, we announced that Sue Decker indicated she would
resign after a transition period. Ms. Decker’s date of resignation will be
April 1, 2009.

(2)    Mr. Jorgensen will be leaving the Company but is remaining through a
transition period.

  

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus.

Yahoo’s Named Executive Officer bonuses for 2009 will be determined under
Yahoo’s Executive Incentive Plan. The Named Executive Officer’s respective
target bonus opportunities (expressed as a percentage of base salary) under the
Executive Incentive Plan for 2009 are as follows: Ms. Bartz - 200%, Mr. Callahan
- 75%, and Mr. Murray - 50%. Mr. Yang, Ms. Decker and Mr. Jorgensen will not
participate in the Executive Incentive Plan. The Committee also has the ability
to award discretionary bonuses from time to time in circumstances the Committee
determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.